                  Case 19-25589-RAM           Doc 29     Filed 01/30/20      Page 1 of 16

                                                                                 ~   .

                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI-DADE DIVISION

 In re:                                                     Case Number: 19-25589-RAM

PEGGY HERRERA BEOVIDES
                                                            Chapter 13

                                                                                                           I
                                                                                                           I
               Debtor.

                                                                                                           ~

      APPLICATION FOR COMPENSATION FOR PROFESSIONAL SERVICES OR
    REIMBURSEMENT OF EXPENSES BY ATTORNEY FOR CHAPTER 13 DEBTORS

          Timothy S. Kingcade of Kingcade & Garcia, P.A., was retained by the Debtor to serve in this

Chapter 13 bankruptcy case as attorney for the Debtor. A copy of the retainer agreement is attached

as Exhibit "A" pursuant to Local Rule 2016-l(B)(2) and the Chapter 13 Fee Guidelines. Timothy S.

Kingcade requests the court to approve compensation and reimbursement of expenses as follows:

          1.       The retainer agreement signed by the Debtor agrees to a fee of $7 ,000.00 for the

Chapter 13 bankruptcy filing and the total paid pre-petition is $2,2500.00. Counsel has agreed to

accept $4,500.00 via the Chapter 13 plan.

          2.       The Safe Harbor Fee in this case would be $4,650.00, broken down as follows: Base

fees of $4,500.00 and costs of $150.00~

          3.       Total Fees Requested:                          $   7,000.00

                   Total Expenses to be Reimbursed:               $    150.00

                   Amount Received to Date:                       $ 2,650.00

                   Amount to be Paid Through Plan:                $ 5,500.00

          4.       The amount requested, if allowed, will be paid in full after 34 monthly payments

under the Chapter 13 plan.

          5.       A detailed itemization of the services renders to date and corresponding time entries

is attached as Exhibit "B".
               Case 19-25589-RAM            Doc 29     Filed 01/30/20      Page 2 of 16


                                                                                                         f
       6.      Timothy S. Kingcade of Kingcade & Garcia, P.A. estimates at least an additional 10        f
                                                                                                         r
hours will be required to be expended in providing legal services on behalf of the Debtor to complete
                                                                                                         r
                                                                                                         I
and monitor the Chapter 13 bankruptcy over the 60-month plan period.                                     I
                                                                                                         i
                                                                                                         [
       7.      The following is a short statement of any unusual, troublesome or unique aspects of       t

this case that resulted in or will result in more than the usual amount of time being expended: the
                                                                                                         I
Debtor requested frequent in-office and phone consultations with longer than average office visits.
                                                                                                         li
                                                                                                         r
        8.     The source of the compensation previously paid to Timothy S. Kingcade of Kingcade

& Garcia, P.A. was the Debtor.
                                                                                                         II
                                                                                                         •
        9.     Timothy S. Kingcade of Kingcade & Garcia, P.A. has not shared or agreed to share          i
                                                                                                         t
any compensation received in connection with the bankruptcy case with any person or entity other         t
than a member or regular associate of the firm.

        WHEREFORE, Timothy S. Kingcade of Kingcade & Garcia, P.A. respectfully requests that

this court enter an order awarding the attorney's fees requested in this application and for any other
                                                                                                         I
relief deemed just and proper in the circumstances.                                                      I
                                   CERTIFICATE OF SERVICE
                                                                                                         I
        I HEREBY CERTIFY that a true and correct copy of the foregoing was sent, via

Regular U.S. Mail, this 30~ay of January, 2020 to all parties listed below.                              I
                                                                                                         ~
                                                                                                         ~

                                                                                                         r
Nancy K. Neidich, Esq.             Assistant US Trustee                Peggy Herrera Beovides
P.O. Box 279806
Miramar, FL 33027
                                   51 SW 1st Avenue, #1204
                                   Miami, Florida 33130
                                                                       15950 SW 66 Terrace
                                                                       Miami, FL 33193
                                                                                                         l
                                                                                                         i
ViaCMIECF                          Via CM/ECF                                                            I
                                                                                                         I
                                                                                                         Ii
                                                                                                         I
                                                                                                         f


                                                                                                         It
                                                                                                         !
        Case 19-25589-RAM             Doc 29     Filed 01/30/20      Page 3 of 16



         CERTIFICATE
         PURSUANT TO                           KINGCADE & GARCIA, P.A
   LOCAL RULE 9011-4(B)                        Counsel for the Debtor
                                               Kingcade Building
                                               1370 Coral Way
    I HEREBY CERTIFY that I                    Miami, Florida 33145-2960
am admitted to the Bar of the                  www.MIAMIBANKRUPTCY.COM
United States District Court for               Telephone: 305-285-9100
the Southern District of Florida               Isl Timothy S. Kingcade
                                               x Timothy S. Kingcade, Esq., FBN 082309
and I am in compliance with the                o Wendy Garcia, Esq., FBN 0865478
additional qualifications to                   o Jessica L. McMaken, Esq., FBN 580163
practice in this Court set forth in
Local Rule 2090-l(A).
             Case 19-25589-RAM        Doc 29     Filed 01/30/20     Page 4 of 16



Peggy Herrera Beovides
19-25589-RAM


 Date        Time        Employee   Notes
                         Initials
 10/02/19    60 mins     TSK        Consultation with client.
 10/04/19    60 mins.    TP         Prepare list of pending documents for the client and review
                                    of documents provided by the client.
 10/07/19    30 mins.    TP         Receipt and review of documents from the client.
 10/08/19    60 mins.    TSK        Review of proposed means test and payment plan with the
                                    client.
 10/09/19    60mins      TSK        Consultation with client.
 10/14119    60 mins     TSK        Consultation with client.
 10/15119    60 mins.    TP         Review of file and documents provided by the client. Also,
                                    discussion with client re: pending documents.
 10/18/19    30 mins.    TP         Discussion with client re: pending documents.
 10/30/19    60 mins     MCS        Review on initial documents, download credit report and
                                    prepare file for signing appointment.
 11/14/19    240         MCS        Signing appointment - preparation of schedules.
             mms
 11114119    60 mins     TSK        Consultation with client.
 11/15/19    90 mins.    JLM        Review of schedules and documents, draft plan and contact
                                    client.
 11/18/19    30 mins.    JLM        Telephone conference with client re: plan.
 11/20/19    30 mins.    TP         Prepare case for filing, file case and send correspondence to
                                    the client.
 11/22119    10 mins.    TP         Draft correspondence to client re: plan payment.
 11/25/19    30 mins.    DB         Review of Trustee deficiency and send correspondence to
                                    client.
 11/27119    5 mins.     TP         Draft correspondence to client re: Meeting of Creditors.
 12/03/19    180         JLM        Review of documents provided by the client, scan and
             mms                    upload documents to the Trustee and discussion with client
                                    re: pending documents.
 12/03/19    5 mins      JLM        Receipt and review of claims.
 12/17119    15 mins     DB         Follow up with client re: pending documents.
 12/18/19    30 mins.    TP         Review of documents provided by the client.
 12/19/19    45 mins     JLM        Review of deficiency for 341 - created list of pending
                                    documents; prepared and filed amended plan.
 12/19119    15 mins.    KGP        Review of file for 341 and telephone conference with client.
 12/20/19    30 mins     KGP        Attended 341 meeting with client.
 12/27119    30 mins.    JLM        Receipt and review of Objection to Exemptions by the
                                    Trustee and preparation and filing of amended schedules.
 12/30/19    5 mins.     JLM        Receipt and review of confirmation hearing
                                    recommendation.                            -·

 01/13/20    5 mins      JLM        Receipt and review of claims.
             Case 19-25589-RAM            Doc 29    Filed 01/30/20    Page 5 of 16




01/14/20     15 mins.   KGP             Attendance at Confirmation hearing.             I
01/15/20     5 mins     JLM             Receipt and review of claims.                   I

Paralegal    @ 200.00/hr.     10 hrs.       $2,000.00
time
Associate·   @300.00/hr.      1 hr. and     $525.00
attorney                      45 mins.
time



                                                                                            I'
JLM          @400.00/hr.      5 hrs.        $2,000.00
TSK          @500.00/hr.      4 hrs.        $2,500.00
Total                                       $7,025.00


                                                                          Exhibit "B"       I
                                                                                            i
                                                                                            I
                                                                                            I
                                                                                            J
                                                                                            I
                                                                                            t
                                                                                            l
_____________                       Case 19-25589-RAM                        Doc 29           Filed 01/30/20                   Page 6 of 16
                                             (
                                                                                                                   (-·,
      ·,
                                 ~AINERAGREEMENT TO PROVIDE BANKRUPTCY RELATED SERVICFS
                                           .                    . . . CHAPTER 13 RETAINElt                                      I



                This Agreement is between KINGCADE & GARCIA, P.A. ("K&G") and you, the Client (whether single or joint case ·                      a
       referred to as the "Client''). The~ of ICINGADE & GARCia, PA is Kingcade Buildmg, 1370 Coral Way, Miami, FL 33145-


       :::;:)==~~
       PHYSICALRF$ID~A!>DRESS/Dire~~kn:,,..
                                                                                        ~~~ ~~&&Ides
                                                                                         ~=t)~~ ~~                                                                     .
           CITY,STA*&ZIPCODE!Ciudad,CodigoPoital~                                                   /tf!A'W.. b                 • · . ~3 /'l3                     ..
           MAil..JNG ADDRESS, if different/
           DISPOSABLE INCOME AND COMMITMENT PERIOD.DETERMINA.TION:                                              ,
           This ~tis required to detenrune the F.STIMATED Chapter 13 plan payments, solely ba8ed on your income·and.
           allowed expenses. This calculation does not factor in asset values. ·                         ·                         ·
           Mmunum E:ipeded Basic Fees: Client agrees to pay K&G the Minimum Expected Bask Fees qpoted herein: and
           understan4s ~t the fee is an estimate based on $e representations and information provided :by (::lient to K&G at the
           consultation and/or the Client Information Sheet and ma)r' be adjusted upwar~ by severiU factors including: (i)
           required services beyond the Basic ~ces defined lierein; (ii) undisclosed ~. ineome, transfers and preferences;
           (iii) failure to pay all the fees and costs within the prescribed tim:e; and (iv) Tue time period r~wred for completion of ·
           the case is over and above ten (10) hows. See paragraplis 2 and 4 below for Add' .                .' . .                       .
                   Payinent Term. These fees must be paid and are valid for a                      of 4 months· fr m the date of this                                      .1l_.
           Agreement, but in no event more than 120 days (4 months) from the date of                ·    co ·· · n; thereafter, Client
           shall pay an additional minimum charge of $300 for any additional two month peno                   th~ Calculations requir.ed
           under the new law are time sensitive and the passage of time stale8 the information. Any addltioilal fees paid shall be
           applied towards the total amount due-K&G. All fees 'paid to K&G constitute an eained fee ~d are non-refundable.
           A~mey's Fees Before Filing Bankruptcy .Petition/Honorarios .Aittes 4Je Presentar CasO CJJ Corte: .             el            .
                   Espgjjol: Cltenu ooncuerda sn pagar a K&G Io1 Honorario1 Mfnimo th Abogados indi.l'.lldo j s""6ruh qru l01 honortll'IDt u UNJ
            satinull:Wn basada •n las rep1'6S81114':1Dna J la infonnatMn proporcionatla. por •l Cli8,.U a K&G m la consulla ylo la Hoja tI. lnfarmaclDn tk ·
            <;&nu y pued. ssr qjJUta4o Jracia arriba por Mrioll f adol'fl incl:uy8ntlo: (i). lo& urvieio1 T"l""*"" mds ail6 d8 lot Snvu:w1 ]Jqfko; (ii ) OQl1lo
            th r~•lilr propiediuk1 o v•nl4/as,· inp'uo.r, tnuuf'r•ndas o pr•f•rmcias;.(itl) fraalso 48 J1agtlT tOdo8 wu /wnofVU'!.ol y cotof m sl twnpq
            presc.rito,· J (ill)El~ ns              ara             elcaso pasa d8 diez (10) lwras. Vsa slpirrafo Z y4 abqjo paraHonorariol.AJiciona/8s.
                  Ei Tlnnino 46 ~ sto8 honorario11• d8 Pllf"" y ton ~ por un periodo 4e 4 mun ds lafeclul d8 sstt AcUmlo, JlflTO sn nlag6n
            acon"1dmi8nto mb u l dUJI (4 msses) ds la •               dt1 la conmlta inid41; •1puis, sl Clianu pagar6 wra cargo mtnlmo aJldoNJl u $3(J(Jpor
            cualquier pllriodo ·atfi,dO                           lo1 c4kti1Ds TtltpUridol 6ajo la kJ nlUll'a 10n unsibks 111 tinrpo. Los honorarlos pagfZll01
           ·senfn ap~ a sl 1ialance dibido a K&G. Todos los honorarlo11 pagado1 a K&G conRiluysn lwnorarios gQlllll;/(Ja y no 11>n rumbohable.
            The balance ofattOme 'sfees u to $4 00.9(». Elbalanu                                      lllloluut11$4,SOO.OO.                                 ·
            CosWGastos under the new law include but are not limited to: $575.00/single and $625.00/joint, as follows:           $._ _ __
            $31 O court filing fee, $7 5 single/$125 joint Credit Report; Accurillt Report $10 per person, cremt CoUn.seling $30   ~-
            and the balance is office & administrative cost inclu .· : sta , co ·            arkin , etc.
                                                                                                                                    n/a

            Total Fees & Costs Due Before Signing Appointment I Total. Antes de Firmar la Peticion:                                                               $>o7
                                   Additional Fees (above safe harbor amount) to Be Paid Via the Chapter 13 Plan after Court Approval
                                   of a Fee Application/ Cantidad que sera pagada cttravet del plan de reorganiQJ.Cion despues de la
                                      robaci6n del corte de un solicitlid de honorarios. ·    ·                     ·      ·
                                                                                                                                                                                   It
           1. . SCOPE OFllEPRESENTATION. BANKRUPI'CY ANALYSIS, AND BASIC SER.VI~ 1F OVER MEDiAN FAMILY INCOME.                                                                     f

                                                                                                                                                                                   Il
           K&G will provide ba.nkr'uptcy related. legal services to Client that may or may not include the filing of a Chapter 13 bankruptcy
           case. Contingent upon being paid the attorney's fees quoted above (the Miniinum· Expected or "Basic Fee"), K&G agrees to
           provide Client with basic legal.services and advice in contemplation- of the filing ofa Chapter 13 ca.Se. The services include an
           estiipated 19 hours of combined attorney and paralegal time, that include and are expressly limited to the followin~ le~                                                I
           services:                                                                                                                                                               I
                                                                                                                                                                                   t.
                     (a) Current Monthly Income Determination: Conducting a reasonable inquiry of Client's Current Monthly Income



           Client's   S~atttte P~-~:=:.-jban!cru--N-v-.co-m________
                                                                                                                                                                                   It
                                                                     Pag11 I of 9 of Retainer Agr11e"'8nt-1011os.2                  ·

                                                                                                                                                                                   I
                       Case 19-25589-RAM                Doc 29         Filed 01/30/20                 Page 7 of 16
                                    /
                                    \



·(which is defined by 11 USC §101(~0A)) tcrdetermin~ if presumption of abuse would arise~der §707(b) of the Bankruptcy
 Co~e,. Cu.r:ren..tMonth1y Income ("CMl") is defined as the average monthly mcome from ALL so\Jl'Ces that the Client has
 receives (or in ajoii:it case the Client and the sp0u8e receiv~) in'the six (6) Dion.th period ending on the last day of the calendar
 month prior to the commencement of the case .. In a Chapter 13 case even if the Client is filing by his/herself information
 regarding the spouses income must be provided to the Gourt. This determination is based on Client's IIlOnthly average income
 not substantially chariging from the initial disclosures made to K&G upon which the Basic Fees were quoted.

          (b) Above· Median Family Income: If Client's Current Monthly Income is above the Median Family Income for the ·
 State of Florida as defined by the US Cen8us Bureau, the attorney's fees quQted include the review and analysis of all
 documentation and inforination ~ested by K&G. to make a diligent ·inquiry of Client's bankruptcy related 'options and risks.

           (c) Basic Services in a Chapter13 Bankruptcy Case: If Client is above the Median Fami.ly Income, the Minimum
 Expected Basic Fees quoted include the services detailed in (a) and (b) above and the preparation of Client's initial bankruptcy
 petition, schedules, the Statement of Financial Affairs, attendance at the first scheduled Meetiqg of Creditors, production of
 initial Trustee request for documents, preparation arid attendance at all routine pre-confirmation motions filed on behalf of
 Client, attendance at confirmation hearings, motions to deem mortgage cunent upon completion of the Client's case and
 attendance at.a Discharge hearing; if required (hereinafter collectively referred to as the "Basic Service8" for the Basic Fee. The
 Basic Fee. quoted is pre-filing cost in a routine.Chapter 13 case. See paragraph 4 titled Services Not Provided Under The .
 Mvumum      Ex/,ected Basic Fee for all excluded services.                                                .· .
                                                                                                            I
                                                                                                                            ·

 Client understands that only the filing of· the ·banki-optcy case ·and ~ot the retention of K&G affoi1ls Client the
 protections of a Chapter 13 bankruptcy. Until Client's bankruptcy case is filed in 'Court. Client will NOT have the
.protections of the bankruptcy stay and any pending lawsuits, proceedings,'foreclosure actions·or vehicle reoosseajons
 will not be stayed, foreclosure sales will proceed, and wages will continue to be garnished by Client's creditors. Client's
 banki-uptey petition will not be med in Court until (i) all      fees
                                                                and costs have been paid, (ii) all          documents and recrnested
 information.have been provided to K&G, (iii) Client has completed the required Credit Counseliwi                 A.Ni> (iv)       Course
 Client has attended a two hour· Siming Appointment at K&G's offices to complete
·and sclledules.                                             ·                         ·
                                                                                                       and
                                                                                          sign Client's bankruptcy petition
                                                                                                            ·        · ·

           2. BASIC ATIORNEYS' FEEs FOR BAslc SERVICES. For the Basic Services detailed above in paragraph l(a) .through
 (c), Client agrees to pay K&G the MinUriwn. Expected Basic Fee and.·all other attorneys fees indicated in this Agreement prior to
 K&G providing any of the contracted Basic Services. Failure to pay these fees and .costs will allow K&G tO tel:m.inate its
 representation of Client and/or with.draw from the case. If Client elects or is unable to proc.eeli with the filing of a Ch 13 case
 all ;tttomeys.fees and costs paid constitute an earned fee and are non-refundable (other than the court filing fee which shall be
 refunded to Client, if all fees and costs were tiniely paid). See paragraph 4 for addiµonal fees.' Client further agr~ that if
 collection efforts are necessary in order for Law Furn. to obtain payments to which it is. entitled under this agreement, Client
 agrees that Law firm has a right to iri:J.pose an attorneys' charging lien against any property, whether or not property is exempt,
 or judgment that Client recovers or retains in a matter for which Law Finn provided you with legal. representation.

                 Minimum Expected Basic Fees Based on Information Disclosed. The Minimum Expected Basic Fee is an
 estimate of the attorneys' fees based solely· on the information provided and representations made by Client to K&G at the
 initial att<:>mey consultation and Client Intake Information Sheet as to Client's assets, liabilities              and
                                                                                                            Cu"ent Monthly Income. If
 it is later detennined from the infonnation and reports provided toK&G, that Client haS more assets and/or debts, has
 businesses or entities (active or inactive), or the presence of fraudulent or preferential transfers· that were previou5ly not
 disclosed to K&G in the Client's Intake Jnforniation Sheet, K&G, in its sole disctetiori, reserve8 the right t.o terminate this.
 Agreement oi: adjust the fee upwardS commensurate with the additional time required of K&G to assess, disclose and/or analyze
 its consequences.

              Signing Appomtment-Failure to Complete. If a new Signing Appointment is required because Client fails to attend
                                            to
  any scheduled Appointment, wishes reschedule, is unable to complete the petition, or issues arise th.at preclude the filing of
  thecase,   Client agree8 to pay an additional fee of no less .than $500 to K&G for a ri.ew Signing Appointment Client understands .
  that Client is afforded a two-hour slot/appointment and th.at failure to appear or complete the case at that time cau~es K&G to
  incur additional costs in the preparation of the case that will be charged to the Client.Further, additional fees may be.assessed to
  Client if the source docuinentation becomes Stale and Client's Current Monthly Income and other source documentation must be _.


  Client's Signature   ~                                     .       Sponse'sSignature _ _ _·--------
                         ~ ~ww MJAMIBANKRUfJ'CX,com-                       E-MAIL;   l!!k@utjarniban!quprcy:oom ·                           \
                                        ·        Page 2 ot9 of R.~tain8r .Agreement- 1011os-i
                        Case 19-25589-RAM                  Doc 29         Filed 01/30/20            Page 8 of 16
                                 ( .                                                        ('

.updated and analyzed again. Client may _also be' assessed an emergency fee if Client req\rlr~ a SigiiliigAjJpointment date
before K&G' s then custom.arY waiting period (which could be up to· four weeks) after payment of all fees and costs due under
this A..~ment.                                                              ·-        -    ,· .

             3. ·CBAYrElt 13 BANKRUPTCY PROCESS. Client bas been advised that a Chapter 13 bankruptcy is a method of
 reorganizing aebts for Client's with regular income. In a Chapter 13 the Client will propose a repayment plan to the creditors
 over a penod of three to five years. Client's whose current monthly income is less than the ~pplicable state median, the plan
.will be for three years unl~s the court for cause, approves a longer period (in no case can be longer than five years). If the
 Client's current monthly income is greater than. the applicable state median, the repayment plaIJ must generally be for five years.
 Chapter 13 allows the Client to. pr~tbis.lher property and creditors are forbidden .from prdceeding With collection efforts of
 any sort without court approval. The Clieti.t will be require<l to make monthly Plan paymen~. with the first Plan payment due
 thirty (30) days after the date of the filing of the bankruptcy petition and every thirty (30) days thereafter for the term of the
 Plan. At Client's Signing Appointment, Client will be provided with two documents entitled Debtor(s) Notice of
 Understanding Chfzpter 13 Bankrupt_cy Process and Rights & Responsibilities' Agreement between Chapter 13 Debtor(s) and
 K&G that Client will be r~ed to sign and shall become part of this Agreemep.t.                  •'.

               Vesting of Plan Payments. ·All plan payments made to the Trustee during th~ comse of the Chapter 13 case shall
 be vested (i.e. ~~non-refundable) and· shall be disbursed by the Trustee-to the sectired, pri,ority and administrative claimants,
 inclu~g Law Firm,; in accordance with. iast-filed Chapter.plan. Clientµnderstands that one~ payments are vested, Client will
 not receive any payments made back from the Trustee. Payments are routinely vested at thefirstscheduled confirmation
 hearing.                                                                              ·        :.

 If a case is dismissed or converted prior to confirmation and of the retainer agreement so pr~vides, the debtor's attorney may
 request and receive fees from monies paid to the chapter 13 trustee, without separate application to the court, but the total fee,
 including any fees previously paid, may not exceed $2,500:00. Refer to ["Chapter 13 Fee Guidelines'1,          ·

               One hundred percent (100%) Plan: In the event Clients' Plan re<Nires that it provide for payment of 100% of the
 allowed unsecured claims, K&G reserves the right to charge Client additional fees in excess of the base fee as set forth in
 original retainer. The additional fees may be paid to K&G at its sole discretion through the:Plim or directly to K&G, after a fee
 application is filed and approved by the Court. Client shall be charged ori. an hourly basis at the customary rates charged by
 attorneys ($400.00-$5000.00/hour) and paralegals ($200.00/hour). Client agrees that K~d will be required to expend
 additional time (and costs) in filing objections to unsecilred claims in order to minimize Cli~nt's plan payment. Client is
 responsible for a:ll costs associated with any objections filed such as, postage and said costS:must be paid prior to ·completion of
 objecti,on(s). Client understands that the aforementioned services are for the benefit of Client for which K&G shall be
 compensated on an hourly basis in· addition to the base fee for the Chapter 13 case set forth in the retainer agreement. .

             Exemptions: A Chapter 13 debtor who is a citizen or permanent resident ·of florida is entitled to drum the
 following minimum exemptions:                                     . .                    ··      .                 ·.
                   •    Homestead Exemption, which may be limited under the new law to $125,000 equity. Certain limitations may apply if (i)
                        Client has not resid,ed in Florida for the 730-day period, or (ii) acquired the p~perty during the 1215-day period
                        immediately preceding th!! filing of the case, or (iii) any portion of Client's equity: resulted from converting asset(s) not
                        otherwise exempt duri,ng the 10-year period prior to filing.                          ·
                   •    Personal Property Exemption up to $1000 value. In a joint case the exemption is.$2000.
                        Motor Vehicle Exemption in a single vehicle with a net equity value of up to $1 dOO.
                   •    BRISA qualified retirement plans; IRA's, 40l(k) plans, pensions, annuity .coritrai;ts..
                   ..   Wages Of the Head of Family; Disability, Social Security, disability, illness ahd unemployment benefits; aiim.ony, ~pport or
                        separat.e maintenance reasonably netessary for the support of the debtor and any dependents, worker's compensation
                        benefits and other categories.           ·                                    ·         ·
                        Florida Prepaid College Tuition accountS and certain other categories.

               Seclired Claims in Chapter 13: Pursuant to 11 USC § 1325, .no strip-down (i.e. reduction of value) would be
 allowed for (1) purchase money security interests in motor vehicleS purchased within 910 days of the bankruptcy filing (two
 days less than 2 ~ years)·or (2) as to all other secured debts (whether or not.involving purchase money security interests)
 incurred within one year of bankruptcy; Therefore, in order to provide Client with the most comprehen'sive reorganization plan
 it is imperative that Client provide K&G with a copy of the purchase contract for Client's vehicle or the statement reflecting ·
 date of purchase for other items such as household furniture, television sets, etc.,


  Client'sS~~ ~J~s:::::-ib-pnkiu_ _0~-,-om--------
                                                   Page 3 of 9 of Retainu Agreement- 101705-2
                                  Case 19-25589-RAM                   Doc 29         Filed 01/30/20                    Page 9 of 16
.                                              (    '                                                   I

    .   '
                                                                                                        \

                                                                                                            ·:..   '




                            Disposableln~me/Phlh Length:            The
                                                                      best efforts test of 11 USC § l-325(b) provides thaHhe Chapter 13 plan,
            (if obligated to or by the Trustee or an unsecured creditor) either pay unsecured claims in full with interest or else provide that
            all of the Client's disposable income will tie contributed· to the plan for its minimum term. Disposable income is ~fine4 in
            § 1325(b)(2) as "current monthly income, " other than child snpP<>rt income,· not necessary to provide support for the Debtor or a
            dependent of the Debtor. For Chapter 13 Debtors whose income is more than the applicable median, the Debtor's support needs
            are to be determined under the means test for the presumption of abuse under 11 USC §707(b). For debtors whose income is
            equal to or greater than the applicable median, the "best efforts" test of §1325(b) requires that in the absence of earlier full . ·
            payment of all claims, the Pl!m.J;ll\lS~have a five (5)   year
                                                                         term.                                   _,,...._ ·..:~:".'. ·.·.-· ·

                        Discharge - Superdischarge: 11 USC §1328(a) has been expanded to except from a Cba.Pter 13 discharge the
                        · following debts. The following debts are deemed non-dischargeable and Client has been advised that if he/she has
                          any of the debts listed below they will continue to accrue interest and penalties;
                          • unfiled, late-filed, and fraudulent tax returns;
                          • fraud, including credit card misuse                                            .
                          • .claims on which the holder of the debt was not provided sufficient notice to assert a claim
                        . •. · embezzlement, b~h of fiduciary duty                                      .        .
                          • personal inj:ury or wrongful death claims, §1328(a)(4) excepts debts arising from ''willful or malicious" injury,
                               creating a more limited discharge in Chapter 13~ The exception applies on!y as to restitution or damages
                               awarded in a civil action against the Debtor. Therefore, if no judgment on a personal iajury or wrongful death
                               action has been entered prior to the bankruptcy filing, the exception may only be available if relief from stay
                               were granted to the creditor to permit such a judgment to be obtained. · ·

                         The following debts can still be discharged pursilant to the superdischarge effect of §1325
                             • Debts for willful and malicious injury to property pursuant to 11 USC §523(a)(6)
                             • Debts incurred to pay nondiscbargeable tax obligations· I I USC §523(a)(14)
                             • Debts arising from property settlements in divorce or separation proc~gs 11 USC §523 (a)(15)

                        · Support Obligation8 -Pavnie~ts .Required for Confirmation and Discharge: Piirsuant to 11 USC §1325(a) a
                          plan will not be confirmed unless the debtor is current in payments of any post-petition domestic support
                          obligations and a discharge order pursuant to 11 USC § 1328(a) shall not be granted until a debtor who owes such
                          obligation certifies that he/she is current. Failure to make post-petition suppqrt payments is grounds for dismissal
                          or conversion: If support obligations become due before the b8l)kruptcy filing;- support obligations owing directly
                          to a family member would continue to require payment of support obligations directly owed or assigned to a
                          governmental unit if the plan provides for all of the debtor's projected disposable income to be applied to payments
                        · under the plan for a five-year period.

                           Eligibility. Any individual, even if self-employed, or operating an unincorporated business, is
            eligible for Chapter 13 relief. The Client understailds that in order to be eligible for Chapter 13 relief ~elshe ·
            must have unsecured debts that are less than $383,175.00 and secured debts that are less than $1,149,525.00. If
            the Client's debts exceed those amountS listed above he/she does not qualify for Chapter 13 relief. The Client
            asserts that as of the date of filing and K&G has. done a good faith examination that the Client is not over the· .
            allowed debt limits. In the event that the Client's case is based Qn a dispute of the total amount due which may
            take over the limits, the Client acknowledges and understands that there is NO.GUARANTEE that the outcome
            will be favorable in reducing the debts within the acceptable limits for a Chapter 13. Client und~rstands that
            should he/she be over the debt limit requirements alternative avenues such as conversion or dismissal of the
            chapter 13 case will have to be addressed. At such time all fees paid in the Chapterl3 shallbe deemed earned
            and non-refundable and new retainers will have to be entered into for purposes of conversion or other
            representation. ·




             Client's Signature   ~.                                     ·.         Spou.e·,g~-----~-----
                                                   WF.BSITB: www,MlAMIBANKRUFTCY com - E-MAIL: ll!k@m.inmibankrup!CV.eom
                                                              Page 4 of 9 of R.814iner .Agreement -101705-2
                          Case 19-25589-RAM                  Doc 29         Filed 01/30/20               Page 10 of 16
                                                                                                (   ·,
                                       (                                                        \

 .    . .4. ADDITIONAL SERVICES NOT PROVIDED UNDER THE MINIMUM EXPECTED·BASIC FEE & ADDmONALFEEs.
  Some cas_es ~ additionaJ. legal services ~t~e not routine or that can not be anticipated with a degree of certainty by
  K&G.This-Agreement and the Minimwn Expected iJ~iC·Fee·for1.b.e Basic Services does NOT include: representation in any
 ·other legal matter, accounting or tax services, conversions to or filing of a Chapter 7 bankruptcy, representation or monitoring
  of any foreclosi.ire prciceedings, adversary proceeding, US Trustee audit, defense of any motion to dismiss or §7CJ7 investigation
  upon conversion, or other contested matter(s) or any other services outside the Basic Services deseribed in this Agreement. This
  Agreement specifically excludes any services which Client may request regarding the purchase, refinancing or sale of Client's
  real property and K&G shall be under no obligation to speak or respond to any inquiry froII) any mortgage or real ~ broke
  or closing agent. Client_a~ tq,p~ K&G the minimum estimated additional foes and costs,.. pri~-tc-performa.Dce of the
  service requir~, for the ro1I'8Wfu.g services as a condition of K&G continued representation in Client's bankruptcy cases (These
  fees are based on standard, non-emergency services, emergency service fee is at the sole discretion of K&G):
     Post Confirmation Modification of Plan ($525.00)                         Attendance at Reset 341 Meeting of Creditors (Base Fee Subject to
     Motion for Hardship Discharge ($500.00 plus $25.00 eosts)                Iricrease and Conversion of Case to "Fee Application'' Case
     Motion to sell or refinance real property ($500.00 plus $45.00 costs)    Conversion to Chapter 7 (Separate Fee· Agreement Req.)
     Motion to Purchase Real/Personalproperty ($250.00 plus $'.?5.00 costs)   Defense of Adversary by Creditor (Separate Fee Agreement Req.)
     Motion to ,AvoidJ.. ien ($450.oci plus $40.00 costs - Per Lien)          Deposition Attendance., 1 Debtor, 3 hr limit in~ County (.$750.00)
     Motion to Rehear, Vacate Dismissal ($500,00 plus $25.00 costs)         · Missed Signing Appointment- new appointment- ($750.00)
     Motion to Incur Additional Debt ($250.00 plus $25:00 costs)              Motion to Reopen Case - Depends on circumstances - court costs
·· . Motion to Shorten Prejudice Period Minimum of $500.00 + $2.5.00 Costs $1,000.00 including cow:t costs) Archive fee - subject to change without
     Motion for Recordable Order ($600.00 plus $25.00 Costs)                  notice.                          .
     Defense of Post-Confumation Motion for-Relief ($490.00 - $625.00)      . Emergency Service Fee (depending on service and exigent circumstances,
     Adversary Proceeding by Debtor, uncontested ($2,500 plus costs)          at sole discretion ofK&G and subject to Court Approval)
     Change of Address ($225.00)                                              F'tle Retrieval from Storage ($175.00)
     Motion to Impose/Extend Automatic Stay ($380.00-$545.00).                Objection tO ClaimS ($270.00-$380.00)
                                                                              Mortgage Modification (MMM) - (Separate Fee Agreement Req.)


                   These fees are based on standard, non-emergency services; which fees may change from time to time. K&G
     reserves the right, in its sole discretion, to charge additional fees for emergency service. K&G and Client Will enter into a new
     retainer agreement for any other services not Specifically contemplated or provided for herein. The fee$ stated herein are ·
     estimates and, in certain instances only provide a range of customary fees charged for particular and routine services. K&G ·
     reserves the right to alt.er, change or increase any fee if the services required in Client's particular case will reqriire additional
     tiine or resources beyond those contemplated by the fee list set forth above due to its compleXity which shall be based on the
     customary hourly rates charged by the attorneys and paralegals of K&G at the following rates per hour: Timothy s. Kingcade
     ($500); JessicaL McMaken ($400); Associate attorneys ($300); senior paralegals ($200); other paralegals ($150). Client
     understands that Client is retaining the services of K&G and not the particular services of any single attorney. Client consents to
     K&G assigning tasks and/or responsibilities regarding Client's case to its associates and/or paralegals, .iri its sole discretion.

                   Emergency Sertice. K&G reserves the right, in its sole diS<:tetion, ari.d Client agrees to pay additional fees for any
     services that is required. to be performed ori. an emergency basis. Client acknowledges that the fiUng of any t;notion on: an
     emergency basis (sooner than the custoinary time to obtam a hearing- generally three (3) to four (4) weeks) requires that K&G
     expend additional res0urces to expeditiously review, draft, file, serve and notify all affected creditors via telephone and/or
     facsimile or e-mail and procure and attend an emergency hearing for which K&G shall be compensated at a premium rat.e.
     Client acknowledges that the filing of an emergency motion does not guarantee th~t the court will set the matter on an expedited
     basis. The Court may decide on its own that the matter is not of an emergency nature and set the !Ilatter in the nonnal course of
     busines"s. Client's are encouraged to bring any work required or desired to K&.G and pay in full the fee with.at least forty-five
     (45) to sixty (60) days of time prior to deadline t;Jf requiredldesll;ed work.

                  NOTE: No Representation in Pending Litigation, Foreclos0re Action or Other Legal Proceeding. K&G has not
     ~n    retained to represent Client i:fi any other legal proceeding or foreclosure action; K&G will not make an appearance on
     Client's behalf, nor monitor the progress or status of any case, nor communicate with opposing counsel or any other party prior
     to the dat.e of the filing of the bankruptcy case, at which point the comrnunicatiop. shall be limited to ·notification of the
     bankruptcy filing. Therefore, until a client's bankniptcy case is filed in court, a client must attend and/or defend any civil
     litigation, deposition, court appearance or other hearing; the filing of a bankruptcy case does not affect or stay any criminal
     proceedings. It is Client's sole and absolute responsibility to ensure that a copy of the Ftnal Judgment of Foreclosure (or other


     Client's Signature   -0--~~-·
                             ~-·-:_~. .,. - ., _______                      Spouse's S i g n a t u r e - - - - - - - - - - - -
                                           WEBSITE: www.MIAMJBANJ(RUPTCY.com - E-MAIL: llik®miorojbaplauptcy.CQm
                                                     Page 5 of 9 of Retainer Agre8111ent .,-101705-2
                           Case 19-25589-RAM                      Doc 29          Filed 01/30/20              Page 11 of 16
..                                          l    '                                                   .(
                                                                                                      '
                                                                                                          .

                                       of
      . instrunieJ;1.t indicating the- d'!t~ tr.~ proposed foreclosure sale) is hand-delivered to K&Gwith no less than five (5) calendar
       ·days after Client receives notice thereof. Client's failure to timely notify K&G of the foreclosure sale or tO: comply with all
        requirements under this Agreement shall relieve K&G of its obligation to file the Client's bankruptcy petition before the actual
        date of. the foreclosure sale.       ·                                                     .  ·

               5. 'I'ERMs OF PAYMENT WITHIN 60 DAYS. This Agreement (and all fees and costs quoted herein) shall only be valid
      for sixty (6Q) days from the date of this Agreement (but in no event more than 120 days from the initial consultation).
      Thereafter, K&G reser\tes the right to charge Client additional fees to contjnue its representation of Client or cancel this
       Agreement; the additional minimum charge shall be $300 for any additional two month period that exceeds the initial 60 days
     _ ~~r!1ed Client Clist..,lJDSvI~(t.D.ds that th~ infonn.ation needed to assess Client's Cuueru.J<fu."'<,.,~;i;; Income & Means
                                                                                                                               Testing is
       time sensitive and the passage of time requires renewed analysis. All fees and costs paid (other than court filing fee) shall be
       deemed earned and non-refundable after K&G' s retention.

                    6. Attorney's Fees. Client agrees to pay K&G attomeys'.fee of no less than $4,500.00 (or a greater amount if
          indicated above), of which the balance not paid prior to the filing of the petition shall be paid via the Chapter 13 Plan. The fees
          may be front-end loaded in the plan at the discretion of K&G and if permissible given the repayment plan proposed. If Client
     . ·does not confh-m the Chapter 13 Plan, Client agree8 that atlY funds paid to the Chapter 13 Trustee shall be paid to K&G as an
       ·; adrilirµ.~trative expense of the Client's :bankruptcy up to the total fee contemplated.by this agre.t?m~nt as indicated. in the last-
          filed Chapter l3 ]?Ian: Client understands tb,at failu:re to pay the fees·and ttistirequired by this Agreement will allow K&G to
        ·withdraw from Client's Chapter 13 Case. If Client decides not to file bankruptcy after K&G begins work on Client's file, all
          fees and costs paid by Client to K&G constitute an earned fee are non~refundable. ·.

                7. COSTS AND EXPENSF.S. In addition to attorneys fees contemplated under this Agreement, Client is responsible
       and must pay all costs and expenses incurred in Client's case including, but not limited to the following costs, which shall be
       pre-paid by Client: filing and amendment fees, credit counseling and financial management courses, interpreter and translating
       services, reopening and archive fees for a closed case, accountant, appraisers, investigators, title searches, co'tirt reporters,
       deposition costs, messenger services, parking, photocopying charges, long distance, postage any and all other related expenses
       that exceed the· initial cost:S collected.

               8. Change of Address /Telephone; Client shall acivise K&G in writing of any change to Client's 8.ddress or
       telephone numbers.·      ·       ·

                 9. PRODUCTION OF DOCUMENTS -NO FAXES ALLOWED. Client will be under a continuing duty to provide.
        K&G and the Chapter 13 Trustee with all requested information and documentation necessary for the preparation, confirmation
        and discharge of Client's case. Client must deliver to K&G at leasHen (10) days before Client's signing appointment legible
        copies of each document listed on the Document.List attached to this Agi:eement. Client will nqt be allowed to sign the          .
        bankruptcy petition until the requested documents are delivered to K&G and the pre~filing fee .and costs have been paid in full.
        Client understands that this infonnation is essential for K&G's effective representation of Client and the success of Client's
      · bankruptcy. Client may not send fac8imiles of requested documents to K&G; but rather must arrange for the delivery of legible
        copies to K&G. K&G is under no obligation to respond to fax inquiries and no fax transmittal shall constitute receipt of notice
        thereof. K&G works with its Clients by office appointment only.

                10. FULL DISCLOsURE AND AUTHORIZATION FOR CREDIT REPoRT. Client understands that at the signing of
       Client's bankruptcy petition,..Client will be asked to· fully and accurately disclose and value ALL of dient' s as~ts. debts (i.e.
       creditors), jncome and expense. It is Client's responsibility to provide Law Firm a complete list of Client's creditors~ including
       the last three statements received froin each creditor, obtam the credit report provided by K&G: Client authorizes any credit .
       reporting agency to provide K&G all information requested, including account numbers, balances and credit hlstory. Client is
       advised that obtaining a credit report does not in sure that all of Client's creditors are disclosed therein and K&G makes no
       representation nor warranties that all of the Client's creditors are discloscit therein. Client remains solely responsible for
       certifying that all creditors listed in the bankruptcy petition are complete and accurate.

                 11. AVOIDANCE OF JUDGMENT LIENS ON CLIENT'S HOMESTEAD. If Client .has been sued and.a Final Judgment
        has attached as a lien to Client's homestead, a Motion to Avoid Lien(s) must be filed with the Court and an order obtained
        avoiding the judgment lien(s). The filing of the bankruptcy alone does not accomplish this. This service is outside the scope of


                                 -~--.
        Client's Signature_ya_,_·-.      ·-·--.-·· - - - - - - Spouse's Signature _ _ _ _ _ _ _ _ __
                                                WEBSITE: .)l!ww.MIAMJBANKRU1'1CY,com - &:MAIL: u;k@minmlbtlnlauptcv.com
                                                            Page 6 &f 9 of Retainer Agreement -101105.2
                                               Case 19-25589-RAM                                           Doc 29        Filed 01/30/20            Page 12 of 16
                                                                          (
                                                                              I          •
                                                                                                                                           (
                                        '                                                                                                                       '
                        · tbjsj\gr~m~nt:ffn<i ~':'1 \Tei: ..?. :::eparate fee. Client must provide K&a with a- title searc:h or cbpies of the liens, at Clients
                          expense, before the case is closed; otherwise, Client will be charged additional fees & costs to reopen the case. . ·

                                  U. ·No GUA.RANTEES. K&G will provide conscientious, competent and diligent services and at all times will seek to
                        achieve solutions that.are just and reasonable for Qient However, Client understands that K&G does Naf guarantee results
                        becau8e legal proceedings are uncertam, and there are various ihterpretations, recent changes iI1 the law and unknown factors
                        that may alter the outcome of your case. Client acknowledges that there is NO GUARANTEE to the successful outcome of
                        Client's bankruptcy case,. th~ defense of any motion i:o dismiss or adversary and that there are, in fact; significant risks if a
                        Trustee or Creditor prevails in any action.. Specifically, and not by limitation, a Chapter 13 bankruptcy case involves the
                        judicial confirmation of a Client's case where the Court and Trustee will balance t:J;i£.£!Y: ;::t!.:;-need· for a fresh start with the
                  · · - i'ights of'crediiOCtt~~t on their debts. Additionally, if Client seeks to pursue (i) the "strip off' (i.e. eiimirutlion) of a
                        second or third mortgage on Client's homestead and /or (ii) "strip down" (i.e., reduction) of Client's vehicle(s)/personal
                        property(s) lien(s), Client has been advised that in either event, there is NO,GUARANTEE to the success of a."strip off' or
                         "strip down" as both situations are wholly dependent on the Court's determination of the valuation of the collateral as of the
                        filing date of the petition and the age of the lien, i.e: when the lien/loan was originally incurred. Similarly, in the even that .
                      · Client's Chapter 13 Plan is a 100% plan to unsecured creditors,' K&G does not guarantee the amount of the Plan payment
                         during the course of theGase.as  this may
                                                       . .· .
                                                                     change depending.
                                                                                         on the Court's finding a8 to the' Claims filed by. Client's creditors.
                                                                                             . . ...
                                                                 ·.·..
                                                                                                                                                   .. ·   ...
;r.,.,, . ;::,., ,: ·          . 13. LIMITED POWER OF ATioRNEY. Client grants K&G a limited power of attorney' to obtain your tax information
                         from anyone with whom you have consulted regarding tax refums or preparation or the Internal Revenue Service (IRS), .
                         including but not limited to, copies of your tax returns and/or transcripts. Similarly, K&G is auth,orized to conduct an asset
                         search on Client such as Accurint, or any other investigli.tive device.· ·· -       .

                                 14. ELECTRONIC CASE FILING SYSTEM. Client authorizes K&G to.file Client's bankruptcy case via the Bankruptcy
                         Court's Electronic Case Filing System (''ECF') and all other subsequent court filings through ECF. Client further authorizes
                         K&G, if indicated below, to provide Cli~t notice of any hearings.or other matters via electronic mail as requested below.

                                                                                                  CLIENT'S DUTIES AND OBLIGATIONS
                                   This Agreement incorporates by reference the Statement Man.dated by Section 527(b) of th£ Bankruptcy Code ·and the
                         Notice to Clients Who Contemplate Filing Bankruptcy, and those disclosures are acknowledged by Client and made a part of
                         this Agreement By referenced and without limitation, Client shall:
                         DISCLOSURES AND INFORMATION at all times:                           .
                              ·• Disclose ALL Assets at the replacement value, Current Monthly lricome and monthly income and expenses.·
                               • Disclose ALL Debts and provide K&G with the two most recent creQitor statements or communications.
                               • Disclose· ALL transfers and preferences of property (real, personal, cash. etc); such transfers are not permitted.
                               • · Produce ALL Documents and Information requested of Client on the attached Document and Information List.
                               • Change ofAddress/I'elepfwne/E-mqil. · Client shall advise K&G in writing of any change· to Client'~ address, telephone
                                   or e-mail address at all tinies. This Agreement is subject to Client permanently residing in Miami-Dade County. If
                                   Client moves from this County, Clie1~.t shall forfeit all fees paid to K&(} and this Agreement shall be deemed cancelled.
                               • . Foreclosure Sale or Garnishment Notification. Client must notify K&G in writing any foreclosure sale date or                 of
                                   garnishment.                                                                                     .
                               • · Communicate with K&G by e-maii, in writing or office appointment to discuss Client's case status or progress.
                             · • Production of Documents and· Information-NO FAXES Al.LOWED. Client will be under a continuing duty to provide
                                   K&G with all requested information and documentation inclqding all inforµiation detailed bn the attached List of
                                   Documents and Client Questionnaire and lnfonnaiion Intake . ctmN'f MAY NOT SEND FNCES OF THB ~Q~TED
                                   DOCUMENTS TO K&G; but rather, Client must arrange for the delivery of legible copies to K&G. E-mail to
                                                                                             is
                                   tsk@miamibankruptcy.com an aeceptable form o'f communication but the e-mail, including attachments, may not
                                   exceed two megabytes.                                                                         ·
                          PRIOR TO.FILING OF CASE:
                               • Pay all the required fees and costs.
                               • . Credit Report. Authorize K&G t~ order a Credit Liability Repo.rt of the major credit bureaus (for each debfor) that is no
                                   older tha,n 60 days from.the date of the Signing Appointment Any missing addresses or dates incurred for each debt
                                . shall be proVided by Client as a pre-requisite. to the Signing Appointment and filing of the petition.
                               • Timely provide K&G with full and accurate financial and othet information requested as set forth in the attached "List


                          Client'sSignatute    ~                                                                         Spouse's   Sign•""•------~-----
                                                                                         WEBSITE: www.MlAMIBANKRUPTCX,com - E-MAIL: !Jk@miomjbanbyptcy,com
                                               ··=·:...· ...
                                                                                  .. · ·           , Page 7 of 9 of Retainer Agreement- J0170S-2
                                                          ·. •··..     '··'       ....
            ~-   -·.                                             ,,   . \ :~.: ••..;. r.:
                       Case 19-25589-RAM                              Doc 29        Filed 01/30/20                  Page 13 of 16
                                          I                                                            ( .
"                                         (


        ... ·.·of:P..r-,qtt~~"2<'.! ~ ~~uments and Information" document aud incorpofate(f foltftllls a~ment by reference, including.
              properly documented proof of income. Proof of income includes, but is not limited to, signed copies of the Client's last
              four (4) filed taX returns and the pay stubs or payment advices for the six (6) ~onths ·prior to the contemplated filing
               date of the bankruptcy petition.
        • Inform K&G, in writing, of any changes in address or telephone number. .
        • Provide K&G a copy of all purchase contracts relating 'to cars or statements reflecting date of purchase of household
               goods such as furniture, television sets, etc.
        • Attend a Signing Appointment at K&G' s offices (minimum two hours).
        • Complete apj;>roved Credit Counseling Course and provide K&G with. completion Certificate.                    .
        • .~ie~~e9 affidavit that t;he Client(s) has filed all federal, sat&0w;..i.~;;,d ·tax ·returns required by law to be filed· _
               under 11 use §1308 for all taxable.periods ending during the four (4) year period. ~nding on the date of filing of the
               petition and provide K&G with copies of said returns.
        • Provide a notarized affidavit that the Client(s) is/are not required by a judicial and/or administrative order, or by statute
        • to pay any domestic support obligation as defmed in 11 U.S.C. §101(14A).

    AFl'Elt OF FILING OF CASE:.       .                     .                                .                 .·       -.     .   . •            t.
                                                                                                                                                  __
        •     Cooperate· with arty investigation ur requests by the Court, Trustee, or creditor;' or after the case 'iS closed, to any Audit      11
              performed by the US Trustee to verify the .accuracy of ¢.e information contained in Client's petition. Failure to
            · cooperate will result in the revocation of your discharge.         ·                                             -                  i
        • Timely provide K&G with all information and documents requested by the Chapter 13 Trustee.
        • Inform K&G and the Chapter 13 Trustee, in writing, of any changes in address or telephone number.
        • -Attend Court Appearances including the 341 Meeting of Creditors, Confirmation Hearings and Discharge Hearing in a
              punctual fashion. Client will receive a document titled Notice of Commencement by, mail within 2 weeks of the filing
              date of the petition indicating the date, place and time of the meeting. This is the only notice Client will receive. Failure
              to appear will result in the automatic dismissal of Client's case. Client will be chargCd additional fees for reinstating the
              case. If Client does not speak ~nglish, a Spanish interpreter is required at a cost of $30.00 in cash at the time of the
              meeting. Client must appear at the 341 Meeting of .Creditors with. original proof of identification, state issued driver's
              license or govemment"issued Identification card, U.S. issued passport, military identjfication and resident alien card. If
              Client is not a U.S. Citizen, Clientmust bring his/her original resident alien or authorization card to the 341 Meeting of
              Creditors. Acceptable forms of proof of social secmity number are an original sodal security card; a medical insurance
              card containing your social security number, a pay stub ·oontaining your social securjty number; 8ri original W-2 form,
              an original IRS Form 1099 and an original Social Security Administration Report.
        • · Make the first required plan payment to the Chapter 13 Trustee no later than 30 days after the filing of the petition or
              conversion of Chapter 13 and timely make all subsequent payments.                                                           ·
        • Inform K&G of any garnishments, liens or levies on assets that occur or continue after the filing of the case.
        • .ID.form K&G immediately if Client loses his/her employment, is "laid off' or furloughed from work; or experiences any
              other significant change in financial situation, including serioU.s illness, personal inju.ry, lottery winnings, inheritance or
              any other material increase or decrease in income or asSets. .
        • Notify K&G immediately if Client is sued or wishes to file a lawsuit, including divorce and matters regarding personal
              or property injury.
        • Notify K&G if the Client finds it necessary to incur additional debt.
        • Advise K&G, via office consultation, before purchasing,-selling or refinancing·any                            real
                                                                                                             property or before entering into ·
              any: loan agreements to determine required procedures for court approval.          .
        • · Pursuant to 11 USC §521(f)(4) the Client must file a financial statement annually, un~er penalty of perjury, showing
              income and expenditures of the Client during the tax year, The annual stateme~t m~st disclo$e the amount and sources
               of the income, the identify of any person responsible with the debtor for the supporfof any dependent of the debtor, and
              the identity of any person who contributed, and the amount contributed, to the household in which the Client resides.
         • · Client must prepare and file tax. returns throughout the duration of his/her case. Client must provide K&G a notarized
               affidavit that the Client(s) has filed the return for the corresponding year arid provide K&G with a copy of the return.
               K&G shall fotward a copy of the return each year to the Chapter 13 Trustee. A copy of the return and notarized
               affid<lvit are due at :K&G's office by no later            than
                                                                      May 1, of the corresponding year; ·Taxes plUst be completed and
              filed by the. e$tablished IRS deadline of April 15, ex.tensions are not aecepted by the Chapter 1J Trustee.. If Client has
              exigent circumstances that do not allow all federal, state and local tax returns required by law to be filoo in a timely
               fashion, Client must make an appointment to see K&G so that the applicable motion can be brought to the Court's


                          ~~--·__._>=n~ LL_a.______
    Client's Signature-.....
                          ~~
                                    ....
                                      -.___--_··...,.·-·-
                                                                                    Spouse's Signature _ _ _ _ __
                                              W6&SfrE: www.MlM1!BAHKRUffCY.com - E-MAIL: llik@mjnmlbankruplcy.com
                                                                Page. 8 of 9 of Retainer Agreement -101705-2
                                          Case 19-25589-RAM            Doc 29          Filed 01/30/20                             Page 14 of 16
                                                                                                               (         '
                                                   (

;-:.   t   ,. - .. .''"~atL"ROOSr<r:'.ailure to do .SO will result in. the withdrawing of K&G'~m'llle Cuent' s ~ilSe for failure to cooperate.       »
                   • Upon completion of all required plan payments, Client must provide K&G with a n<;>tarized a:ffi,davit that the Client(s)
                         is/are not required by a judicial and/or administrative order, or by statute to pay any domestic support obligation as
                         defined in 11 U.S.C. §101(14A).             .                                            . ·                          .
                   • Complete approved Financial Management Instructional Course as a condition to obtaining a discharge. If Client's case
                         is closed by the Court Without a discharge being enterci:l, Client will be charged additional fees to re-open the case to
                          seek the entry of a discharge, if pennitted.                                                .
                   • Avoid Any Lien· Impairing Client's Homestead. Client must retain K&G to avoid same.
                   • Storage Fees of Closed or Discharged Casi Upon the diSmiSsal or discharge or"Client' s Chapter 13 case, Client's file
                  . ~l~nt tq ~ off-~tprage site and maintained for a period of~~{tfidy as 'original documents); after which.        to
                          time Client consents to the destruction of the file and all of its contents. If Client request for any infonnation contained
                          therein, Client will be re"sponsible to pre-pay a retrieval fee of no less than $175 before K&G will request the flle from
                          storage. Client will be responsible for all costs to copy the file, which costs shall b~ pre-paid.
           PROHIBITIONS: Client acknowledges that at the initi3.l consultation with K&G, Clicmt was advised that the Bankruptcy Code
           strictly prohibits the following:                                                                       r .
                   • No Use of Credit Cards: The use of credit cards, incurring new debt ot financing\while insolvent and/or after the
                          aonsultation ofa bankruptcy attorney is strictly prohibited ·and may 'bepresumed fiaudulent ·and iCa.d to the denial of a
                          debtor's case or criminal sanctions. . . .                                    .         ..
                 · • .· No Saie, TranSrer; or GiftS of Property (re~ or persoiial), Cash or Payments'.Outsi:cJ.e the Ordinary Course. .
                          Client should not make any paymerits (double or triple payments) of debts out.side the':ordixlary· caurse (.including credit
                                                                                  to                            a
                        . cards); nor sell, "gift 0r transfer" any pr6perty or cash anyone including friend, family member or other "insider".
                          The Trustee may scrutinize any transfer, sale or gift made by a debtor within four.years of the filing of the case. In any ·
                          event, Client should not make ANY transfers after the c.onsultation of K&G:
                   • Continuation of Payments to Secilred Creditors. Client must contim,1e to ti.mel}" make the regular monthly payments
                          directly to any secured credito1ori any property that Client intends to maintain (i.e;, home mo~ages, auto loans).
                    • Mortgage Brokers, other Real F.state Professionals or Third Party. Client is bdvised that K&G is not authorized
                          nor will it communicate with any third party regarding Client's Chapter 13 case, Whether or not directed to by Client,
                          as K&G does not represent Client in any other matter under the scope of this Agreement.
                                                                                                                                     '
                                                  IMPORTANT NOTICE.REGARDING METHOD OF COMMUNICATION
           K&G works with its clients by office appointment ONLY. Client acknowledges that K&G cannot respond to telephone inquires ·
           or faxes about the statiis, progress, or legal options in Client's case. Client will make an office appointment whenever Client has
           questions and wishes to meet with an attorney. K&G is under no obligation to respond to fax inquires. Client further
           ackilowledges that K&G will communicate and notify Client of all hearings or requests by US Mail or e-mail and that Client
           must be mindful of reading all correspondence. K&G will not call client to remind them of any J:iearings or request if a Written
           communication has been sent to Client Client may contact us at www.MlAMIBANKRUPTCY.com.

                                             RECEll'T AND ACKNOWLEDGMENT OF MANDATORY NOTICFS A.NP DISCLOSURES.
           The New ·Bankruptcy Code requires that K&G provide mandatozy notices' and disclosute8 to                                               ou, the Client. Client
           acknowledges th,at Client has received, read and understands the two documents titled St"a.tement M                                    ed by Section 527(b) of
           the Bankruptcy Code and Notice to Clients Who Contemplate Filing Ban.kruptcy, both of which are in                                      orated and made a ·part
           of this Agreement.




                          ATTACHED LIST OF REQUESTED DOCUMENTS AND INFORMATION IS MANDATORY
                                      f                                                        -   ..   .~   -. .   ..       ~-          '                      .




                Client's          Signature_~.,_-_:--~-~-~-·---·~----
                                          /
                                                                                       Spouse's Signature--'------------
                                                       WEBSITE: www MlAMIBANKRUITCY.com • &MAU,; gik@miamibaalqupicy.com
           .'   ,. . . . . . ····"'                               Page 9 of 9 of Retainer Agreement-101705-2
                                         Case 19-25589-RAM Doc
                                                             ~  .
                                                                  29 Filed 01/30/20
                                                                                ,.. '·
                                                                                       Page 15 of 16
                                                                                                  .                                                                          f
                                  .    !1§.T OF 00. MENTS TO BE PROVIDED TO LAW\ ..tM /LISTA DE DOCUMENfOs-··~···                                                            t
. :.   . \-- .         .. . . . .: Qi~(i:i~t~:ve;:t..> Law~ at 1~7,b~~~l~Jt~entJS:gtven~a:sfgmng AJ>pomtmell!leg · · ·
                 '.': ~, ..-oopie9.ef.each docunient listed below, if apprlcable, and even if not specifically circled or requested by Law Finn.
                                                                                                                                                                             1!
                           Client's production of the last 3 years of tax retu.rm and recent pay~stubs are mandatory.          ·                                             !
                                  Espanol: El Cliente deberd entregar a la Firma 7 dias antes de la cita parajirmar la Peticidn de Bancarrota ~ legible.s de to/Ws k
                      documen.to.r rktallados a cimtinuaci6, si aplkabk al Cliente-aurUzue no hgyan lido marca4os por la Finna. Ia entrega de imp,r.ustos declarados
                    · (ta.ices) de los ultimos 3 a/Ios y /os ultimos 3 recibo.s de ~Uk (pay-stubs) son requisito indispensable.

                      OFFiCE USE V'.                                                                                                           fl     'f-U'CJYJE
                   . Date DelWerd        I:Y       Tax Returns: 1040 Tax ~turns {per8onal) and 11208 (business) .f/r 2016, 2017 and 2018: •
                                                   7Formo..1()4.() de declaraci6n de imDuutos (taxes) de /os aiios 2016, 2017 y 2018                • -

                                                 . 2016              W2 Mtb.alfAttachments   2016                     W2 withallAttachinent:s
                                                   2017             .W2 with 8n Attachments  2017                     W2 with all Attachments
                                                   2018              W2 with all Attachments 2018·                    W2 with all Atbtcbmeut.s
                                            2      Employment Six (6) Months~ pay-stubs from Client's employer(s) Prior to Appointment Date
                                                   (.1maband and wife, If inarried)                        .             • .           ;
                      RECENT                       Seis (6) ultimc.r ~tie recibos tk sueldo (pay-stubs) desde el dii de su cita (Si el Cliente es casado .re necesita los
                                                   seis(6) mesu de reabos de sueldo d~ el conyuge).Montbs meses.· -·                        ·· · · thru Present
                             i.   :.
                                                 · adelante                                 ·                     ·            ''
                                          i...--- l\J:>ebt.or                  I Spouse                                            '
                           ( 3 ldentification. (ALL MUST BE PROVIDED)
                      ~---- W 'Driver's License or Florida ID; Uce11Sia de conducir
                                                   Social Security Card; tarjeta de Segura Social
                                                   Residency Card if not U.S. Citizen; Residencia si n.O es cl~ Americarw
                                                   Voter; s Recistration· or American Passoort or Birth Certi:fkate
                                              :..ii~-            .,.   -



                                          l v4     iJnsecured Debts. CL1ENT MUST _INDICATE ''DATES INCURRED" ON BILl.S
                                          i - - . Cumtas de-tarjetas    de credito, servicios medicos, y de cualqUiera o'tra lieuda inclu:yendo ~ las agencias de cobra;El
                                                    Cliente debe indicar Los dia.r de incurrimiento de I.as deudas en todas IDs 'Cuen.tus.
                                                    Credit card statements, includiD.2 collection agencies
                                                    Medical bills
                                                    Reoossessionsi Lawsuits
                                                    .Student Loans-FOR INFORMATIONAL PURPOSES ONLY <NON-DISCHARGEABLE)

                             RECENT-~~              Bank Statements/Financial Accounts~ :Sank statements for last six (6) months from Signing
                                                    Appofutment Da~ (iersonal and business); Estados ~ros de tbdos las cuentas bancarias de los I
                                                    ultimos sei.r (6) rMSu.. Jsd/su.Pita (11ersonal y de M.irocio.r).     ,    ~           ·                      .
                                        Months       "f I I I I '-I     thru                        ..
                                        Closed a~unl'> ~thin 'one year of the filing of th~; bankruptcy, including 401K, IRA.
                                        Checki.M, Savings, Credit Unions, etc. indicating the date and closiru!: balance;
                      - - - - - - )~ \ ·PavPal Account Transaction HistorY for the last six (6) monttis. orior to sfanirui: ft~~intumt date.
                                  / 6 J Vehicles/Boats!l'railers: Carro/Botes:                               . ·             ·
                                 '... /  • If financed/ finandado:                      · VBCIIlClE 1           VEHICLE 2 . VEHICIE 3 .
                                        Pavment couoon CUDone <k .oaKo!Lease
                                        Current oavoff JsaJao y balance
                                                    Re2istrationlre~istracion
                                                        Proof of Vehicle Insurance
                                                         •             If vehicle free and clear/no financiado:       VBCHICIB 1                          VEHICLE 3
                   ·- ·--   -..
                                                        ,&.nnn1.,al, if Vehicle valued greater than $2.000
                                                        Title to Vehicle I TitUlo de carro
                                                        Rerutration I ReKistracion
                                                        Proof of Insurance I Prueba de Se2U1'0


                       Clitm'sSignablre
                             PRINT NAME
                                            o~
                                            µ ..                                                           '
                                                                                                     Spouse'sS;g,wure _ _ _ _ _ _ _ _ _ __

                                                                  WBBSrrE: www.MIAMtBANKR.UPI'CY-com - B-MAIL: ISUMIAMI8ANKR.OPTCX·COM
                                                                             Pllf• l o/J. o/Doctatunl IJlttq IUt.aliwr ~ 01/D4fJIJ13 .
                                                                                S:'{orm.NJanlauptc#lew I.aw\Retatner ~ LisUfqc
                                                                           Case 19-25589-RAM                                                       Doc 29                        Filed 01/30/20                                     Page 16 of 16
 !
{'   r
          ·:··· .<
         .. __ .. ,, ,...
                                                                                  n
                                         J ·7· JileaJ P"ronP.riv/Mot taaaes/Celneiet\tPfulsfl1me Shares/Rental Aneements
                                    ,~,,,":                                                                                                   1
                                                                                                                                                                             .                                 ....
                                       !_ l / W~tY Deed or I.ease Ai!I'eement,·if renting; titulo tk pl:opiedad o cdntrcito de. renta
                        .-..~-,;-__.. __
                                     ... - :· .· · -... - · ·                                  Mortga2e8 oavinent counon; crmof&e! de Dai'o d8 hitJoteca.s
                                                                                               Pavoff amount for all out$tandin.2 mort2alre8 I SaltJo de su hwoieca
                                                                                               Homeowner' s Association oavment coui>on; asocim:iones vecinale.r de propWJad ·
                                                                                              ·Tax Bills for Real Property; lJa~os de lo,r imouestos de proptedt.ui

                                                                                  1---t-:C~e..:.;m;;::e;;_-:~tary~....;;-Pl;.;::oc:...~~s~)dO;:..;;c;.;::u;;::m:;;::en;;::J.ta;;;:;ti::.:.o;;:;n;...;w.:..:ith~.o;;:;a;L.y1o~ff:;_a;;::m=o:-.;un=t;;i..;.c..:p.lo::::.:te::::.:.r:..:de:.::..:;.cemente=:;::.;.n.:::·o_ _ _ _ _ _-c-~   ...,,. _,,   1_


                                                                                              -Time Share(s, documentation with:n!!-~/dfamoun.t                                                                                                                                                                                                      1
                                                                                               Vacant Lots: Warranty and Tax Bill                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                               Non-Homestead property (ALL)/ Propriedades de inversion-all of the·documents listed above ·
                                                                                              · Warrantv Deed or Lease Agreement, if rentin11:; titulo de propiedad o contrato de renta
                                                                                              Mortg;a~es U4 vw.vut couoori; cupone.r de. 1xuo d8 hiDotecas

                        -'•       h.
                                                                                            . l'ayoff amount for all out:Standiru! mortgage.sfsaldo·tie m h.i:poteca
                                                                                              Homeowner' s Associ41,tioil payment couuon; ~cim:iones vecina!es de propiedad
                              t   .. :•



               ..   .    ....             . ·-    .           .   ..···.         ·-·
                                                                                              Tax Bills for Real J>ropertv; _pago$ ~ los im:Duesto.r de propiedad . _

                                                                                       8        Retirement Accounts/Life Insurance.
                          - - - A + - .-                                                        Retirement -Plans (e.i. 40l(k), 403<b), IRA); vlanes de retiro (e;: rilan de 401(1::), 403<b), IRA)
                                              /           \                             -       Life insuran~ policies and/or any annuities; Polizas de seguro de vida

                        l..//             ~                   \             I      ~ , )Lawsuits I Judi.?ments~                                           Copias de de'mandas que involucran                                             ;lOiente
                    J                     ~ ~         A            \       {           ~        ms Corre.qnnndence: correspondencia de el Servi.do de Rentas lntemas (IRS)
                                     J1~                                               11       Divorce APTP.ernerits/Marri~e Dissolution w/in last '5 yts; Acuerdos de dillorcio Ultimos cinco (5) tifios
                         \ '//
                              '   '                                                    12 1'l"amfers I Properties Sold I Gifts of Property or Cash. Documents evidencing tran8fer/sale of
                                                                                                 rem
                                                                                                 property within 4 years and/or gifts. of > $500 w/in 1 year of filing: Documentos que presentan
                                                                                          ·evidencia del cierre d8 Wia propiedad I transferencia o regaio de dinero o propiedad dentro de I aiio de presen.tar la
                                                                                           Bancarrota.
                                                                                               Closin~ Statement HUD-1
                                                                                               Bill of Sale or Purchase Contract; Boleto de Venta o Contrato de Compra
                                                                                              J>roof of use of funds derived from sale or closiruz;· comprobacion de uso de fond.Gs de yenta
                                                                                       E           \·
                                                                           ··/          13 l\usiness(es) or Coroorations: Active or Inactive in Jast 6 vrsJN~oncios o Connttleiones ulitmo 6 antJ.r
                                                                                       ·. / Profit and Loss Statement for last 6 months <BrokenDownMONTH.;BY MONTH\
                                                                                            Bank Statements for last 6 months for AIL busi;ness aceounts. ~ JI I                 - I -,
                                                                                            DetailedLlstoflnventory,if~yWITHVALUE                           . rLJ J /iQ          7/~1/ rd
                                                                                            List of Business Assets/Liabilities wrrn vALUE                    7/II, I             I . I ., '
                                                                                            Business Tax Returns for the Ltst 3 Years. - Comvlete Copies. / I I                       1

                                                                                        14 Driver's license Reimtatement: Accident Report I Compliance Printout from DMV I Lawsuit
                                                                                            information including the na.mes and addresses of all drivers, passengers & lawvers.

                                                                                                                                                                                                                      /JnSoivencia previa - la Petici6n v la DesCarga.
                                                                                        lfi      Other: Safe Deposit Box




                                                                                                                                                                                       Spouse's Si~e
